DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered. 
Claims 21, 26, 28, 29, 32, 33, 35, 36, and 39 are amended in response to the last office action. Claims 21-40 are pending. Goto et al, Tsuboi, Newlin et al, and Winger et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-28, 33-35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al [US 2008/0215343 A1] in view of Kang et al [US 2003/0208359 A1].
	As to claims 21, 28, and 35, Goto et al teach a system, comprising:
a system memory comprising a compressed region [e.g., FIRST INPUT BUFFER 103 in fig. 1; “The first input buffer 103 holds the input first compressed audio stream S01” in paragraph 0025]; and 
a memory manager configured to: 
receive a request for a compressed memory page in the compressed region of the system memory [e.g., “Initially, the control section 112, when receiving the first output control signal S03 indicating the start of reproduction of the first compressed audio stream S01 … transfers data required for a decoding process with respect to one frame of the first compressed audio stream S01 from the first input buffer 103 to the work memory 105” in paragraph 0039]; 
read the compressed memory page from the compressed region [e.g., “… transfers data required for a decoding process with respect to one frame of the first compressed audio stream S01 from the first input buffer 103 to the work memory 105” in paragraph 0039]; 
start a decompression timer for a constant decompression time [e.g., first START OF DECODING FIRST COMPRESSED AUDIO DATA, T1 in fig. 2; “When both the first compressed audio stream S01 and the second compressed audio stream S02 are decoded, the control section 112 switches the start and stop of a decoding process between the first decoding process section 101 and the second decoding process section 102, where a time T1 is allocated to a decoding process with respect to the first compressed audio stream S01” in paragraph 0032; “Further, the control section 112 causes the first decoding process section 101 to start a decoding process. Thereby, the first decoding process section 101 stores PCM data resulting from the decoding process into the first output buffer 108” in paragraph 0039]; 
after starting the decompression timer, generate a decompressed memory page based on decompression of the compressed memory page [e.g., “Further, the control section 112 causes the first decoding process section 101 to start a decoding process” in paragraph 0039], wherein generation of the decompressed memory page is completed prior to the decompression timer reaching the constant decompression time [e.g., “The first decoding process section 101 is assumed to output PCM data of the switching cycle (T1+T2+Ts) or more within the decoding process allocation time T1” in paragraph 0035; “Further, the control section 112 causes the first decoding process section 101 to start a decoding process. Thereby, the first decoding process section 101 stores PCM data resulting from the decoding process into the first output buffer 108” in paragraph 0039];
wait until the decompression timer reaches a constant decompression time [e.g., see second START OF DECODING FIRST COMPRESSED AUDIO DATA which is concurrent with START OF OUTPUTTING FIRST AND SECOND AUDIO SIGNALS after the switching cycle (T1+T2+Ts) has passed in fig. 2; “After the decoding process allocation time T1 has passed since the start of the decoding process of the first decoding process section 101, the control section 112 causes the first decoding process section 101 to stop the decoding process” in paragraph 0040]; and 
in response to the decompression timer reaching the constant decompression time, fulfill the request [e.g., “After the decoding process allocation time T1 has passed since the start of the decoding process of the first decoding process section 101, the control section 112 causes the first decoding process section 101 to stop the decoding process, and temporarily saves data stored in the work memory 105 into the first save buffer 106” in paragraph 0040].
Though Goto et al teach fulfilling the request further including outputting the decompressed memory page for reproducing audio data after the decompression time [e.g., “The output process sections read out the respective pieces of audio data from the respective corresponding output buffers and convert the respective pieces of audio data into the respective audio signals” in paragraph 0009], Goto et al do not explicitly teach, however Kang et al teach fulfilling the request further including writing the decompressed memory page to an uncompressed region of the system memory prior to reproducing audio data [e.g., “The sound card buffer 160 stores the audio data stored in the composition buffer 140 on the basis of time stamp information generated by the controller 150” in paragraph 0021; “In this case, when the audio data storage time of the composition buffer 140 exceeds a time obtained by subtracting the delay time Tdelta of the sound card buffer 160 from the time Tcts of the composition time stamp, the audio data is transmitted to the sound card buffer 160 in step 270” in paragraph 0021; “In step 280, the audio data stored in the sound card buffer 160 is played back according to a sampling rate. In this case, the audio data stored in the sound card buffer 160 should be played as soon as one access unit is in a standby state and then an access unit that is being presently played ends, and thus a buffer for at least two access units is necessary” in paragraph 0033].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Kang et al’s teaching above including the uncompressed region of the system memory as an audio buffer for storing the decompressed memory page prior to reproducing audio data in order to increase reliability and/or flexibility in processing the decompressed memory page as the audio data in case of skipping pages and/or overflow of Goto et al [e.g., figs. 3-7].
As to claims 26 and 33, the combination of Goto et al and Kang et al teaches wherein the memory manager is further configured to: after the decompressed memory page is generated and prior to the decompression timer reaching the constant time, decompress one or more other memory pages; and store the decompressed one or more other memory pages to the uncompressed region of the system memory [e.g., “Therefore, two compressed audio streams can be simultaneously decoded by using a work memory having a size required for a single decoding process” in paragraph 0042, fig. 2 of Goto et al; “In step 250, the decoded audio data is stored in the composition buffer 140 for synchronization with other data such as video data. In this case, a time stored in the composition buffer 140 is the sum of an actual time which corresponds to the composition time stamp and ((Tdecoding-actual decoding time)+Tdelta)” in paragraph 0030 of Kang et al].
As to claims 27, 34, and 40, the combination teaches wherein the memory manager is further configured to: after the request is fulfilled, free memory space in the compressed region of the system memory corresponding to the compressed memory page [e.g., first input buffer 103, second input buffer 104, and/or work memory 105 store new frames in  figs. 1, 2 of Goto et al].
Claims 22-24, 29-31, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al and Kang et al as applied to claims 21, 28, and 35 above, and further in view of Newlin et al [US 2008/0056373 A1].
	As to claims 22, 29, and 36, though the combination of Goto et al and Kang et al teaches the constant decompression time [e.g., “When both the first compressed audio stream S01 and the second compressed audio stream S02 are decoded, the control section 112 switches the start and stop of a decoding process between the first decoding process section 101 and the second decoding process section 102, where a time T1 is allocated to a decoding process with respect to the first compressed audio stream S01” in paragraph 0032; “Thus, in an audio decoding apparatus 120, the timing of using the work memory 105 comes to the first decoding process section 101 and the second decoding process section 102 in cycles of (T1+T2+Ts)” in paragraph 0034 of Goto et al] is somehow selected, the combination does not explicitly teach, however Newlin et al teach wherein the memory manager is further configured to: receive a plurality of memory pages; estimate respective decompression times for each of the plurality of memory pages; determine statistics of a distribution of the decompression times for the plurality of memory pages; and select the constant decompression time based at least in part on the statistics [e.g., “In one embodiment, the portion comprises a plurality of frames of the video clip, and an average decode time for each of the plurality of the frames is determined by averaging the decode time for the plurality of the frames” in paragraph 0006; “It should be appreciated that timer 210 is configured to store any number of decode times for frames, and that time 210 may include any number of registers.  In one embodiment, timer 210 is operable to maintain a histogram of decode times for a plurality of frames” in paragraph 0029].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Newlin et al’s teaching above in order to increase feasibility for the constant decompression time of the combination.
As to claims 23, 30, and 37, the combination of Goto et al, Kang et al, and Newlin et al teaches wherein to determine the statistics of the distribution of the decompression times, the memory manager is further configured to: determine an average decompression time of the decompression times; and wherein to select the constant decompression time, the memory manager is further configured to: calculate the constant decompression time based at least in part on the average decompression time [e.g., “It should be appreciated that timer 210 is configured to store any number of decode times for frames, and that time 210 may include any number of registers.  In one embodiment, timer 210 is operable to maintain a histogram of decode times for a plurality of frames” in paragraph 0029 of Newlin et al; “Thus, in an audio decoding apparatus 120, the timing of using the work memory 105 comes to the first decoding process section 101 and the second decoding process section 102 in cycles of (T1+T2+Ts)” in paragraph 0034 of Goto et al].
As to claims 24, 31, and 38, the combination teaches wherein to determine the statistics of the distribution of the decompression times, the memory manager is further configured to: determine a worst-case decompression time from the decompression times; and wherein to select the constant decompression time, the memory manager is further configured to: calculate the constant decompression time based at least in part on the worst-case decompression time [e.g., “For example, timer 210 may store the decode time for three frames having decode times of thirteen, fourteen and eighteen milliseconds, respectively, where the average decode time is fifteen milliseconds” in paragraph 0031 of Newlin et al; “Thus, in an audio decoding apparatus 120, the timing of using the work memory 105 comes to the first decoding process section 101 and the second decoding process section 102 in cycles of (T1+T2+Ts)” in paragraph 0034 of Goto et al].
Claims 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al and Kang et al as applied to claims 21, 28, and 35 above, and further in view of Winger et al [US 2014/0205005 A1].
	As to claims 25, 32, and 39, the combination of Goto et al and Kang et al does not explicitly teach, however Winger et al teach wherein the memory manager is further configured to: during the wait, compress one or more other memory pages; and store the compressed one or more other memory pages to the compressed region of the system memory [e.g., “A combination of the SPARC module 182, the VDSP module 184 and the memory module 186 may be configured to perform both the decoder module operations and the encoder module operations substantially simultaneously.  Sharing of the DMEM module 212 for (i) results from the decoding and (ii) a source of pixel information for the coding generally allows several coding operations within the VDSP module 184 to be performed simultaneously with the decoding operations, or a slight delay (e.g., less than a decode time for one picture) after the decoding operations” in paragraph 0099; “The DRAM 186 may be operational to store or buffer large amounts of information consumed and generated by the decoding operations and the encoding operations of the video transcoder 180” in paragraph 0075; “For example, for an MPEG-2 to H.264 transcode, while the MPEG-2 bitstream decoding (e.g., variable length decode) is being executed, the H.264 bitstream encoding (variable length encode) may be executed simultaneously” in paragraph 0105].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Winger et al’s teaching above in order to increase applicability for the memory manager of the combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        11/3/2022